                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RICKY ASHLEY                                                          PETITIONER
ADC # 099718
v.                          No. 4:19-cv-00624-SWW-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                                     RESPONDENT


                                   JUDGMENT


      Based on today’s Order, this 28 U.S.C. ' 2254 action is DISMISSED, without

prejudice. The Court will not issue a certificate of appealability because Petitioner

has not made a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c).

      IT IS SO ORDERED this 13th day of January, 2020.


                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
